Exhibit 3.1 ROSSMILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20140009256-79 Filing Date and Time 01/06/2014 3:17PM Entity Number E0142142008-9 Certificate of Amendment (PURSUANT TONRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Big Sky Productions, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) First: The name of the corporation is Autris 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:86% 4. Effective date and time of filing: (optional) Date Time (must not belater than 90 daysafter the certificate is filed) 5. Signature: (required) XAnand Derek Naidoo Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of oustanding shares then the amendment must be approved by the vote. In addition to the affirmative vote otherwise required of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State Amend Profit-Before
